Exhibit 10.4

OMNIBUS AMENDMENT TO SUBSIDIARY GUARANTEES

This Omnibus Amendment to Subsidiary Guarantees (this “Amendment”) is made
effective as of September 5, 2020 (the “Amendment Effective Date”), by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Guarantors”), in favor of the holder of (1) the
Secured Promissory Note issued by Astrotech Corporation, a Delaware corporation
(the “Company”), dated September 5, 2019, in the original aggregate principal
amount of $1,500,000 (the “2019 Note”) and (2) the Secured Promissory Note
issued by the Company, dated February 13, 2020, in the original aggregate
principal amount of One Million Dollars ($1,000,000.00) (the “2020 Note,” and,
together with the 2019 Note, the “Notes”) (together with his permitted assigns,
the “Lender”). Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in (1) that certain Subsidiary Guarantee by and among
the parties dated as of September 5, 2019 (the “2019 Guarantee”) and (2) that
certain Subsidiary Guarantee, by and among the parties, dated as of February 13,
2020 (the “2020 Guarantee,” and, together with the 2019 Guarantee, the
“Guarantees”).

RECITALS

WHEREAS, the Maturity Date (as defined in the Notes) of the Notes was September
5, 2020.

WHEREAS, the parties entered into that certain Omnibus Amendment to Secured
Promissory Notes, dated as of September 5, 2020, pursuant to which the Maturity
Date of the Notes was extended to September 5, 2021.

WHEREAS, the parties desire to amend the Guarantees to reflect the extension of
the Maturity Date.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:

1.

2019 Guarantee Amendment.   From and after the effective date of this Amendment
and notwithstanding any provision in the Guarantee to the contrary, the parties
irrevocably agree that the defined term “Note” shall mean “the secured
promissory note issued by the Company, dated September 5, 2019, in the original
aggregate principal amount of $1,500,000, as amended by that certain Omnibus
Amendment to Secured Promissory Notes, dated as of September 5, 2020, and as
hereinafter amended from time to time.”

2.

2020 Guarantee Amendment.  From and after the effective date of this Amendment
and notwithstanding any provision in the Guarantee to the contrary, the parties
irrevocably agree that the defined term “Note” shall mean “the secured
promissory note issued by the Company, dated February 13, 2020, in the original
aggregate principal amount of $1,000,000, as amended by that certain Omnibus
Amendment to Secured Promissory Notes, dated as of September 5, 2020, and as
hereinafter amended from time to time.”

 

-1-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.4

 

3.

Miscellaneous. Except as expressly modified by this Amendment, all terms,
conditions and provisions of the Guarantees shall continue in full force and
effect as set forth therein. Each party represents and warrants to the other
parties that this Amendment has been duly authorized, executed and delivered by
it and constitutes a valid and legally binding agreement with respect to the
subject matter contained herein. Each party agrees that the Guarantees, as
amended by this Amendment, constitute the complete and exclusive statement of
the agreement among the parties, and supersedes all prior proposals and
understandings, oral and written, relating to the subject matter contained
herein. This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together shall constitute one
instrument. Counterparts may be delivered via electronic mail (including pdf or
any electronic signature) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

 

[Signature pages follow]

 

 

 

-2-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.4

 

The parties have executed this Omnibus Amendment to Subsidiary Guarantees as of
the date first written above.


                      

1st DETECT CORPORATION

 

 

By: /s/ Eric Stober

     Name: Eric Stober

     Title: Chief Financial Officer

 

ASTROTECH TECHNOLOGIES, INC.

 

 

By: /s/ Eric Stober

     Name: Eric Stober

     Title: Chief Financial Officer

 

 

[SIGNATURE PAGE TO AMENDMENT TO SUBSIDIARY GUARANTEE]

 

-3-

 

 

 

 

 